NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3657-20

VICTORIA GOETHALS,

          Plaintiff-Respondent,

v.

JEFFREY J. GOETHALS,

     Defendant-Appellant.
_______________________

                   Submitted May 18, 2022 – Decided June 29, 2022

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Morris County,
                   Docket No. FM-14-0109-15.

                   DeTommaso Law Group, LLC, attorneys for appellant
                   (Joseph M. Freda, III, of counsel and on the briefs).

                   Townsend, Tomaio & Newmark, LLC, attorneys for
                   respondent (Jessica S. Swenson, of counsel and on the
                   brief; Paul H. Townsend, of counsel).

PER CURIAM
      In this post-divorce-judgment matter, defendant, the former husband,

appeals from a June 11, 2021 order denying his motion to enforce an alleged

settlement agreement or, alternatively, to hold a plenary hearing to determine if

the parties had settled their disputes. Defendant also appeals from a July 29,

2021 order denying his motion for reconsideration. Defendant contends that the

essential terms of a settlement agreement were reached at mediation. Because

it is undisputed that plaintiff never signed a written settlement agreement, we

reject defendant's contention and affirm both orders.

                                       I.

      After fifteen years of marriage, the parties divorced in 2016. Following

their divorce, the parties have filed numerous post-judgment motions and

several appeals. This appeal concerns financial issues that were discussed at

mediation.

      The record establishes the following facts. On September 21, 2020, the

parties and their counsel met with a mediator to try to resolve issues concerning

alimony, child support, and school expenses for their two sons. Following the

mediation, the mediator prepared a memorandum setting forth terms of "a

tentative agreement as to all the post judgment issues." That memorandum was

not signed by the parties or their counsel; instead, it was sent to the parties'


                                                                           A-3657-20
                                       2
counsel via an email that stated, in part: "Here is a memo of the tentative

resolution reached. As we discussed[,] if you have comments or changes let me

know – and I can convert it into a Consent order."

      Defense counsel converted the terms of the memorandum into a proposed

consent order. On October 14, 2020, defense counsel sent the proposed consent

order to plaintiff's counsel. In the email forwarding the proposed consent order,

defense counsel acknowledged that he had added issues not addressed in the

mediator's memorandum or discussed at the mediation. Defense counsel asked

plaintiff's counsel to "[t]ake a look [at the proposed consent order] and perhaps

we can schedule a follow-up mediation with [the mediator] to put this to bed if

needed."

      Plaintiff did not agree to or sign the proposed consent order. Instead, over

the next three months, counsel for the parties discussed various unresolved

issues and possible modifications to the proposed consent order. In December

2020 and January 2021, defense counsel sent plaintiff's counsel several versions

of a proposed consent order.

      On January 20, 2021, defense counsel sent plaintiff's counsel another

"updated Consent Order" that defendant had signed. In his email, defense

counsel stated, in part: "Attached is a signed final Consent Order signed by our


                                                                            A-3657-20
                                        3
client. Kindly have your client sign so we can forward to Susan and resolve this

matter once and for all." It is undisputed that plaintiff did not sign the proposed

consent order forwarded on January 20, 2021.

      On March 17, 2021, defendant filed a motion to compel plaintiff to comply

with the terms of the proposed consent order sent on January 20, 2021.

Alternatively, defendant requested a plenary hearing to determine whether the

parties had agreed to settle their disputes.     Plaintiff opposed that motion.

Plaintiff also cross-moved to compel discovery and a hearing on a previously-

remanded stock-option issue. See Goethals v. Goethals, No. A-0881-19 (App.

Div. Jan. 20, 2021).

      On June 11, 2021, the family court issued a written opinion and order

denying defendant's motion to enforce the proposed consent order.             In a

thorough and well-reasoned opinion, the family judge, Judge Frank J.

DeAngelis, J.S.C., found that the record established that plaintiff had never

signed the mediator's memorandum or any of the proposed consent orders.

Instead, the parties, through their counsel, had continued to negotiate various

issues, and no final binding settlement agreement had been reached. Relying on

the New Jersey Supreme Court's holding in Willingboro Mall, Ltd. v. 240/242

Franklin Avenue, LLC, 215 N.J. 242, 262-63 (2013), Judge DeAngelis ruled that


                                                                             A-3657-20
                                        4
without a signed settlement agreement following mediation, there was no

enforceable settlement agreement. The judge also denied both parties' requests

for attorneys' fees. In addition, the judge scheduled a management conference

to comply with our remand directives concerning the stock-option issue.

      Defendant moved for reconsideration, but Judge DeAngelis denied that

motion in an order issued on July 29, 2021. The judge explained the reasons for

that denial in a written statement of reasons. Defendant now appeals from the

orders entered on June 11, 2021, and July 29, 2021.

                                       II.

      On appeal, defendant argues that the family court erred in failing to

enforce what he contended was a binding settlement agreement set forth in the

proposed consent order his counsel sent on January 20, 2021. Alternatively, he

argues that the court should have held a hearing to determine whether the parties

had reached an agreement on the essential terms of their disputes.

      "Appellate courts accord particular deference to the Family Part because

of its 'special jurisdiction and expertise' in family matters." Harte v. Hand, 433

N.J. Super. 457, 461 (App. Div. 2013) (quoting Cesare v. Cesare, 154 N.J. 394,

412 (1998)). "We do 'not disturb the "factual findings and legal conclusions of

the trial judge unless . . . convinced that they are so manifestly unsupported by


                                                                            A-3657-20
                                        5
or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice."'" Gnall v. Gnall, 222 N.J. 414, 428 (2015)

(alteration in original) (quoting Cesare, 154 N.J. at 412). Consequently, "'[o]nly

when the trial court's conclusions are so "clearly mistaken" or "wide of the

mark"' should we interfere." Ibid. (quoting N.J. Div. of Youth & Fam. Servs. v.

E.P., 196 N.J. 88, 104 (2008)). Nevertheless, "legal issues are reviewed de

novo." Ricci v. Ricci, 448 N.J. Super. 546, 565 (App. Div. 2017) (citing Reese

v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013)).

      Defendant contends that the parties agreed to the essential terms of the

settlement at mediation. Our Supreme Court has held that terms of an agreement

that are reached at mediation, but which are not reduced to a signed written

agreement, will not be enforceable. Willingboro Mall, 215 N.J. at 263. In that

regard, the Court has explained:

            In summary, if the parties to mediation reach an
            agreement to resolve their dispute, the terms of that
            settlement must be reduced to writing and signed by the
            parties before the mediation comes to a close. In those
            cases in which the complexity of the settlement terms
            cannot be drafted by the time the mediation session was
            expected to have ended, the mediation session should
            be continued for a brief but reasonable period of time
            to allow for the signing of the settlement. We also see
            no reason why an audio- or video-recorded agreement
            would not meet the test of "an agreement evidenced by
            a record signed by all parties to the agreement" under

                                                                            A-3657-20
                                        6
            N.J.S.A. 2A:23C-6(a)(1) and N.J.R.E. 519(c)(a)(1). To
            be clear, going forward, a settlement that is reached at
            mediation but not reduced to a signed written
            agreement will not be enforceable.

            [Id. at 262-63 (internal citation omitted).]

      There is no dispute that plaintiff did not sign the memorandum prepared

by the mediator or any of the proposed consent orders prepared by defendant's

counsel. Instead, as Judge DeAngelis found, the parties, through their counsel,

never came to a final agreement on all the terms and continued to discuss various

issues. That finding by Judge DeAngelis is amply supported by the written

record and, in particular, the emails accompanying and responding to the various

proposed consent orders.

      Defendant argues that this case is distinguishable from the facts in

Willingboro Mall because, after the mediation, he complied with the terms of

the mediator's memorandum. Therefore, he argues that the parties reached a

settlement as to all essential issues at the mediation held on September 21, 2020.

      The flaw with that argument is that it is rebutted by the written record.

The mediator characterized her memorandum as a "tentative resolution" and

acknowledged that there may be "changes." In the emails sent by defendant's

counsel, he acknowledged that not all issues were agreed to at the mediation.

Accordingly, in the numerous emails exchanged by the parties' counsel over the

                                                                            A-3657-20
                                        7
next three months, various issues were discussed, and the consent order was

revised at least three times. Those written communications established that no

final binding and enforceable agreement had been reached. Indeed, the facts of

this case highlight why the Supreme Court established a bright-line rule

requiring a written and signed settlement agreement following mediation. The

Court explained that requiring a written and signed agreement "will greatly

minimize the potential for litigation." Id. at 263. In contrast, entertaining

argument over an unsigned settlement agreement will only "spawn more

litigation" and cause "the mediation [to become] the dispute," as has occurred in

this matter. Id. at 245.

      The communications between the parties' counsel also demonstrate that

there was no need for a plenary hearing. Defendant cannot dispute his counsel's

written communication.     Those communications consistently establish that

defendant was proposing a consent order. The responding communications from

plaintiff's counsel establish that no final agreement was reached.         Most

importantly, it is indisputable that plaintiff never signed any of the proposed

consent orders. Given those facts, there was no basis for a plenary hearing. See

Llewelyn v. Shewchuk, 440 N.J. Super. 207, 217 (App. Div. 2015) (finding no




                                                                           A-3657-20
                                       8
basis for a plenary hearing because relevant material submitted to the motion

judge did not present a material factual dispute).

      Affirmed.




                                                                       A-3657-20
                                        9